Name: 84/362/EEC: Council Decision of 12 July 1984 on the conclusion of the exchange of letters complementing the Agreement between the European Economic Community and New Zealand on trade in mutton, lamb and goatmeat and comprising an understanding relevant to the first indent of clause 2 of that Agreement
 Type: Decision
 Subject Matter: animal product;  Asia and Oceania
 Date Published: 1984-07-14

 Avis juridique important|31984D036284/362/EEC: Council Decision of 12 July 1984 on the conclusion of the exchange of letters complementing the Agreement between the European Economic Community and New Zealand on trade in mutton, lamb and goatmeat and comprising an understanding relevant to the first indent of clause 2 of that Agreement Official Journal L 187 , 14/07/1984 P. 0075 Spanish special edition: Chapter 03 Volume 31 P. 0151 Portuguese special edition Chapter 03 Volume 31 P. 0151 *****COUNCIL DECISION of 12 July 1984 on the conclusion of the exchange of letters complementing the Agreement between the European Economic Community and New Zealand on trade in mutton, lamb and goatmeat and comprising an understanding relevant to the first indent of clause 2 of that Agreement (84/362/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas, under the voluntary restraint Agreement concluded with the European Economic Community on mutton, lamb and goatmeat (1), New Zealand undertook, in an exchange of letters (2), to limit the amount of its exports to certain Community markets considered to be sensitive areas; whereas, however, this undertaking expires on 31 March 1984; Whereas there has been no change in the circumstances which led these areas to be recognized as sensitive; whereas provision should therefore be made for extending the arrangements concerning restrictions on exports to those areas; Whereas the Commission has conducted negotiations to that end with New Zealand; whereas these negotiations resulted in the initialling of an Agreement with that country, HAS DECIDED AS FOLLOWS: Article 1 1. The exchange of letters complementing the Agreement between the European Economic Community and New Zealand on trade in mutton, lamb and goatmeat and comprising an understanding relevant to the first indent of clause 2 of that Agreement is hereby approved on behalf of the Community. 2. The text of the exchange of letters is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the exchange of letters referred to in Article 1, in order to bind the Community. Done at Brussels, 12 July 1984. For the Council The President A. DUKES (1) OJ No L 275, 18. 10. 1980, p. 28. (2) OJ No L 275, 18. 10. 1980, p. 36.